AMENDMENT #1 TO OFFER OF EMPLOYMENT LETTER
 


This Amendment #1 (“Amendment #1”) to the Offer of Employment Letter by and
between Delta Three Israel, Ltd. (the “Company”) and Arie Rand (“Executive”),
dated as of September 19, 2010 (the “Offer of Employment Letter”), is dated
October 17, 2010.
 
Recitals:
 
WHEREAS, the Company and Executive entered into the Offer of Employment Letter
and now wish to enter into this Amendment #1 to amend the Offer of Employment
Letter as set forth below;
 
NOW, THEREFORE, in consideration of the foregoing recital and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1. The clause “10,000 USD (with payment in NIS according to the official
exchange rate of the Bank of Israel on the day of payroll processing).” found on
page 2 of the Offer of Employment Letter is hereby deleted in its entirety and
replaced with the following:


“10,000 USD (with payment in NIS at an exchange rate of 4 NIS for 1 USD).”
 
2.           Except as expressly provided in this Amendment #1, all of the terms
and conditions of the Offer of Employment Letter remain unchanged, and the terms
and conditions of the Offer of Employment Letter remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment #1 as of the
date first set forth above.
 

             
 
By:
/s/ Effi Baruch       Name: Effi Baruch       Title:   Chief Executive Officer
and President          

             
 
By:
/s/ Arie Rand       Arie Rand                  

 
 
 

--------------------------------------------------------------------------------

 